Citation Nr: 9936137	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for claudication and 
peripheral vascular disease claimed as secondary to service-
connected shell fragment wound of the right foot.  

2.  Entitlement to an increased rating for shell fragment 
wound of the right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for gun shot wound of 
the posterior neck with retained foreign body and minimal 
arthritis, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for postoperative 
status, pilonidal cyst, tender scar, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from December 1943 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 10 percent for shell fragment wound of 
the right foot, and the April 1997 rating action which denied 
service connection for claudication and peripheral vascular 
disease claimed as secondary to service-connected shell 
fragment wound of the right foot, and also denied an 
increased rating for postoperative status, pilonidal cyst, 
tender scar, currently evaluated as 10 percent disabling.  
The April 1997 rating decision granted a 10 percent 
evaluation for gun shot wound of the posterior neck with 
retained foreign body and minimal arthritis.  The veteran 
expressed his disagreement with the evaluation of that 
disability and by a rating action in April 1998 the rating 
was increased to 20 percent.  The veteran has indicated his 
continued disagreement with the rating assigned for gun shot 
wound of the posterior neck with retained foreign body and 
minimal arthritis.

REMAND

When the veteran testified at his personal hearing in 
November 1997, he stated that he had been treated for his 
service-connected disabilities at the VA Medical Center 
(VAMC) in Columbia, South Carolina, subsequent to March 1997.  
He further indicated that the medical reports of that 
treatment, which are not of record, would support his claims 
for increased ratings.  In this regard the U. S. Court of 
Appeals for Veterans Claims (Court) has held that VA 
adjudicators are charged with constructive notice of 
documents generated by VA. Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA is charged with such notice even if the documents 
have not been made part of the record in a claim for 
benefits.   
 
In addition, the report of the March 1997 VA examination, the 
most recent examination to reflect evaluation of the low back 
area, is somewhat ambiguous regarding the nature and extent 
of disability attributable to the service-connected post 
pilonidal cyst.  Moreover, that examination report and the 
March 1998 VA examination report are not in accordance with 
the Court's directives that a VA rating examination must 
adequately portray functional loss due to pain, weakened 
movement, excess fatigability or incoordination. Deluca v. 
Brown, 8 Vet.App.  202 (1995).  In DeLuca, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The March 1997 VA examiner recorded that the 
veteran was status post significant shrapnel wounds to the 
cervical region, the posterior sacral and lower lumbar 
region, and the dorsal region of the right foot, with 
subsequent limitation of mobility, and pain in the cervical 
region, and pain in the low back area and right foot.  
However, the examination reports do not comply with the 
directives in DeLuca which specifically require that the 
medical examiner should be asked to determine whether each 
joint under consideration exhibited pain, weakened movement, 
excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
pain, weakened movement, excess fatigability or 
incoordination.  

An allegation of increased disability generally is sufficient 
to establish a well-grounded claim seeking an increased 
rating. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
determination of a well grounded claim, triggers VA's 
obligation to assist the veteran in the development of 
evidence pertinent to his claim, which may include the 
conduct of a thorough and contemporaneous examination in 
appropriate circumstances.  See Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  In view of the foregoing, 
additional development of the medical evidence is required to 
ensure a fully informed decision regarding the veteran's 
increased rating claims.

Finally, when the veteran testified at his November 1997 
personal hearing at the RO he asserted that a specific VA 
physician had told him that the peripheral vascular disease 
and claudication affecting his right leg was possibly the 
result of his service-connected shell fragment wound of the 
right foot.  This case presents the circumstance in which VA 
has been put on notice that relevant evidence may exist, or 
could be obtained, which if true, would make the veteran's 
claim plausible, thereby triggering the obligation under 
38 U.S.C.A. § 5103 (a) to advise the claimant of the evidence 
needed to complete his claim.  See Robinette v. Brown, 
8 Vet.App. 69, 80 (1995). 

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA or 
private, who have evaluated or treated 
him since March 1997 for symptoms related 
to his service-connected disabilities 
related to gun shot wound of the 
posterior neck with retained foreign body 
and minimal arthritis, shell fragment 
wound of the right foot, and 
postoperative pilonidal cyst, with tender 
scar.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained pertinent 
medical records for association with the 
claims folder.  Specific request should 
be made for VA outpatient treatment 
records from the Columbia, South Carolina 
VAMC, reflecting treatment since March 
1997 as cited by the veteran in his 
testimony.   

3.  The RO should advise the veteran that 
in order to complete his application for 
service connection, where the 
determinative issue involves medical 
causation, he needs to obtain and submit 
competent medical evidence of a nexus 
between the service-connected disability 
and the disorder for which service 
connection is claimed on a secondary 
basis.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  The veteran 
should be advised that statements from 
his treating physician or other health 
care provider is the type of evidence 
needed to satisfy this requirement.  He 
should be given the opportunity to submit 
a medical opinion from any physician or 
health care provider regarding the 
etiology of his peripheral vascular 
disease and claudication.  Any medical 
evidence received from the veteran should 
be associated with the claims folder.  

4.  The veteran should be scheduled for a 
special VA examination to assess the 
nature and extent of his service 
connected disabilities, to include 
residuals of gun shot wound of the 
posterior neck with retained foreign body 
and minimal arthritis, residuals of shell 
fragment wound of the right foot, and 
postoperative pilonidal cyst, with tender 
scar.  The examiner must review the 
claims folder prior to evaluating the 
veteran.  All indicated tests and studies 
should be performed, to include full 
range of motion studies, and all clinical 
findings clearly set forth in the 
examination report.  To the extent 
possible the examiner should clearly 
distinguish the symptoms and findings 
attributable to each service-connected 
disability from those resulting from 
other causes.  Additionally the examiner 
should provide the following opinions 
based upon the medical evidence of 
record.
 
a.  The examiner should be asked to 
provide an opinion as to whether the 
cervical spine or right foot exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.  

b.  The examiner should also provide 
an opinion as to whether pain 
attributable to the service-
connected disabilities could 
significantly limit functional 
ability during flare-ups or on 
repeated use of a related joint, 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups. 

In the event that it is determined that 
any opinion requested is not medically 
feasible, the examiner should so state, 
and set forth the basis for that 
determination.  

5.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

6.  Following the completion of the above 
requested actions, the veteran's claims 
should be reviewed on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
 

